6-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/19/2021 has been entered. Claims 1-5 and 8-9 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyanagi (JP 2014111083). 
Regarding claim 1, Aoyanagi teaches A medical image diagnosis apparatus comprising (paragraph 0016; puncture aiding apparatus): processing circuitry configured (paragraph 0026)

extract a plurality of puncture paths for a target site of a puncture procedure, on a basis of the volume data, the plurality of puncture paths being a plurality of routes from a body surface of the subject to the target site of the puncture procedure (paragraph 0034, the puncture path extraction unit is configured to extract puncture paths within the puncturable region from the body surface to the puncture target);
 obtain an imaged range that is related to the subject and is to be used by a second image taking apparatus when the puncture needle is inserted into the subject (paragraphs 0030 and 0033; puncturable region setting unit and non-puncturable region setting unit); 
extract at least one puncture path positioned outside the imaged range or at least one puncture path positioned within the imaged range, from the extracted plurality of puncture paths (paragraph 0034, the puncture path extraction unit is configured to extract puncture paths within the puncturable region);
 and present a first puncture path, or a second puncture path among the extracted plurality of puncture paths on a display image based on the volume data, the first puncture path being a puncture path excluding the at least one puncture path positioned outside the imaged range, the second puncture path being the at least one puncture path positioned within the imaged range (paragraph 0061, the extracted puncture path that is within the puncturable region is displayed).



Regarding claim 4, Aoyanagi teaches The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry is configured to extract the puncture path that is positioned outside the imaged range, from the one or more puncture paths extracted on a basis of anatomical position information (paragraph 0068, the puncture route that is positioned within the non-puncturable region is extracted).

Regarding claim 9, Aoyanagi teaches The medical image diagnosis apparatus according to claim 1, wherein the processing circuitry is configured to present, in an identifiable manner, the first or the second puncture path and the puncture path that is positioned outside the imaged range (figure 7, paragraph 0068, the system display the puncturable route within the puncturable area and the non-puncturable route within the non-puncturable area).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi (JP 2014111083) in the view of Takaya (US Pub No. 2017/0119332) and Kasaoka (US Pub No. 2017/0245826). 
Regarding claim 2, Aoyanagi  teaches the medical image diagnosis apparatus according to claim 1, however, fails to explicitly teach wherein the second image taking apparatus is an X-ray diagnosis apparatus having an X-ray tube provided on one end of an first arm and having an X-ray detector provided on another end of the first arm, 
Takaya, in the same field of endeavor, teaches wherein the second image taking apparatus is an X-ray diagnosis apparatus having an X-ray tube (figure 1, element 102a, see paragraph 0023) provided on one end of an first arm (figure 1, element 105, paragraph 0024) and having an X-ray detector ( figure 1, element 104, see paragraph 0024) provided on another end of the first arm, And the processing circuitry (figure 1, element 109, see paragraph 0022)  is configured to obtain the imaged range (see paragraph 0030 and 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyanagi to incorporate the teachings of Takaya to provide a second image taking apparatus which is an X-ray diagnosis apparatus having an X-ray tube provided on one end of an first arm and having an X-ray detector provided on another end of the first arm. Doing so will help tracking the puncturing path while preforming the procedure.

 failed to explicitly teach the processing circuitry is configured to obtain the imaged range on basis of a movable range of the arm.
Kasaoka, in the same field of endeavor in the subject of X-Ray diagnostic apparatus teaches a movable range of the arm (see paragraph 0063, ex: movable range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyanagi in the view of Takaya to incorporate the teachings of Kasaoka to provide a movable range or the arm. Doing so will help determining if the arm is positioned at the moving limit in the moving direction specified by an operator. Therefore, would result in more accurate imaging.

Regarding claim 5, Aoyanagi teaches The medical image diagnosis apparatus according to claim 1, the processing circuitry is configured, to extract, the puncture path that is positioned outside the imaged range, from the one or more puncture paths to a target site (paragraph 0068, the puncture route that is positioned within the non-puncturable region is extracted).
However, fail to explicitly teach wherein the second image taking apparatus is an X-ray diagnosis apparatus including a second arm. 
Takaya, in the same field of endeavor, teaches wherein the second image taking apparatus is an X-ray diagnosis apparatus including a second arm (figure 1, element 105, paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyanagi to incorporate the teachings of Takaya 
However Aoyanagi in the view of Takaya failed to explicitly teach obtaining information about a movable range and a reference range of the arm, extract, on a basis of the information about the movable range and the interference range of the arm.
Kasaoka in the same field of endeavor in the subject of X-Ray diagnostic apparatus teaches obtain information about a movable range and a reference range of the arm, extract, on a basis of the information about the movable range (see paragraph 0063, ex: movable range) and the interference range of the arm (see paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyanagi in the view of Takaya to incorporate the teachings of Kasaoka to provide information about a movable range and a reference range of the arm, extract, on a basis of the information about the movable range and the interference range of the arm. Doing so will help determining if the arm is positioned at the moving limit in the moving direction specified by an operator. Also, the interference range will avoid the interference of the arm with the tabletop. 

Regarding claim 8, Aoyanagi teaches The medical image diagnosis apparatus according to claim 5, wherein the processing circuitry is configured to extract, by using the information about the imaged range, the puncture path that is positioned outside the imaged range, from the one or more puncture paths to the target site (paragraph 0068, the puncture route that is positioned within the non-puncturable region is extracted).

Kasaoka in the same field of endeavor in the subject of X-Ray diagnostic apparatus teaches obtain information about a position, during a puncture procedure, of a practitioner who performs the puncture procedure on the subject. (see paragraph 0082, ex: sensor 114b be configured with a stereo camera constituted of multiple optical cameras to calculate a position of an operator.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyanagi in the view of Takaya to incorporate the teachings of Kasaoka to provide information about a position, during a puncture procedure, of a practitioner who performs the puncture procedure on the subject. Doing so will help estimating the position of the puncture needle based on the position of the practitioner. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 8-9 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/Z.M.A./             Patent Examiner, Art Unit 3793                                                                                                                                                                                           

/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793